Citation Nr: 0033455	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD assigning a 30 percent rating from May 1988. 

In the July 2000 informal hearing brief, the veteran's 
representative also appears to raise the issues of effective 
date of the award of PTSD and entitlement to service 
connection for headaches and conversion reaction.  The Court 
has noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the veteran's 
claims have been addressed.  The Board notes the possibility 
that these issues may be inextricably intertwined with the 
certified issue of evaluation of PTSD.  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The veteran submitted additional documentation 
in August 2000 and waived RO consideration.


REMAND

The Board observes that although the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, the 
RO continued the 70 percent evaluation for nonservice-
connected conversion reaction.  As noted by the veteran's 
representative, the provisions of 38 C.F.R. §§ 4.125 and 
4.127 required the RO to address determine whether the 
veteran's PTSD progressed from his conversion reaction, and 
if not, determine, if possible, the separate effects of such 
disorders and evaluate accordingly.  At the January 1999 VA 
examination, the examiner did not make any findings regarding 
the veteran's conversion reaction. 

Additionally, the Board notes that the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to psychiatric disabilities including PTSD on 
November 7, 1996.  The United States Appeals Court for 
Veterans Claims (Court) has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Here, as the veteran's service-connected PTSD 
evaluation was effective from 1988, the Board notes that RO 
must evaluate the veteran's PTSD under both the old and 
amended versions of 38 C.F.R. §§  4.130, 4.132, Diagnostic 
Code 9411.  The RO should provide the veteran and his 
representative with both versions of the regulations.  
Moreover, as this issue resulted from a grant of service 
connection, the issue of staged ratings may be applicable.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
service-connected PTSD as well as his 
nonservice-connected conversion reaction.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After review of 
the claims folder, the examiner should 
state whether the veteran's nonservice-
connected conversion reaction is part of 
his PTSD.  If not, the examiner should 
set forth the signs and symptoms 
attributable to the veteran's service-
connected PTSD and evaluate the nature 
and extent of such.  
 
2.  After completion of the above, the RO 
should again evaluate the veteran's claim 
under both the old and revised criteria 
set forth in 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


